Exhibit OLYMPUS PACIFIC MINERALS INC. Voting Results for the Annual Meeting of Shareholders Held on May 11, 2010 To:The Applicable Securities Commissions Report of Voting Results In accordance with section 11.3 of National Instrument 51-102 - Continuous Disclosure Obligations, this report briefly describes the matters voted upon and the outcome of the votes at the annual meeting of shareholders (the “Meeting”) of Olympus Pacific Minerals Inc. (the “Corporation”) held on May 11, 1.Election of Directors Management of the Corporation presented to the shareholders its two (2) nominees for directors.Only two of the five directors were being elected as the other terms had not expired.The number of shares not voted was 4,112,183. According to proxies received and vote by show of hands, the following individuals were elected as directors of the Corporation to hold office until the next annual meeting: Name Votes For Votes Against Votes Withheld Jon Morda 47,123,495 (99.98%) 5,574 (0.01%) 5,333 (0.01%) Leslie Graham Robinson 40,767,921 (86.49%) 6,362,148 (13.50%) 4,333 (0.01%) 2.Fixing Director’s Term of Office At the Meeting the shareholders of the Corporation were asked to approve the fixing of the newly elected director’s term for a period of three years from the date of the Meeting.The number of shares not voted was 4,112,183.According to proxies received and vote by a show of hands, Messrs. Jon Morda and Leslie Graham Robinson will have a fixed term expiring at the third annual meeting following the May 11, 2010 Meeting, based on the following results: Name Votes For Votes Against Votes Withheld Jon Morda and Leslie Graham Robinson, for a term of 3 years 35,175,245 (74.63%) 11,955,120 (25.36%) 4,037 (0.01%) -2 - 3.Appointment of Auditors At the Meeting the shareholders were asked to approve the appointment of Ernst & Young LLP, Chartered Accountants, as the Corporation’s auditor and to authorize the directors to fix the auditor’s remuneration.The number of shares voted against was 3,574 (0.01%). According to proxies received and vote by show of hands, Ernst & Young LLP was appointed as the Corporation’s auditor and the directors were authorized to fix the auditor’s remuneration based on the following results: Votes For Votes Withheld 51,238,845 (99.98%) 4,166 (0.01%) 4.Ratification of Securities Issuances At the Meeting, the disinterested shareholders were asked to ratify the allotment, issuance and creation of unsecured subordinated convertible redeemable notes, vested warrants, vesting warrants and agent’s warrants. The number of shares not voted was 4,112,183. According to proxies received, and vote by show of hands, the issuance of notes and warrants was ratified with the following results: Votes For Votes Against 47,075,628 (99.89%) 53,067 (0.11%) 5.Ratification of Shares Issuance to Alchemy Securities Pty Ltd. At the Meeting, the disinterested shareholders were asked to ratify the allotment, issuance and creation of 951,703 common shares to Alchemy Securities Pty Ltd.
